Exhibit 10.2

 

WATSON WYATT WORLDWIDE, INC.

 

AMENDED 2001 DEFERRED STOCK UNIT PLAN FOR SELECTED EMPLOYEES

 

Article 1-General

 

Section 1.1             Purposes.

 

The purposes of the Watson Wyatt Worldwide, Inc. Amended 2001 Deferred Stock
Unit Plan for Selected Employees (the “Plan”) are (a) to provide an incentive to
certain highly qualified individuals to serve as Selected Employees (as defined
below) of Watson Wyatt Worldwide, Inc. (“WWW”) and its Affiliates (together, the
“Company”) and (b) to further align the interests of Selected Employees with the
stockholders of WWW.

 

Section 1.2             Definitions.

 

For the purpose of the Plan, the following terms shall have the meanings
indicated.

 

(a)

“Account” means the unfunded and unsecured journal entry account established on
the books and records of WWW to record an Account Balance.

 

 

(b)

“Account Balance” means, the Deferred Stock Units credited to a Participant’s
Account, as adjusted in accordance with Article 4 to reflect the addition of
dividend equivalents and any changes in capitalization and as adjusted in
accordance with Section 2.7.

 

 

(c)

“Affiliate” means any corporation, partnership, or other organization of which
WWW owns or controls, directly or indirectly, not less than 50% of the total
combined voting power of all classes of stock or other equity interests.

 

 

(d)

“Annual Meeting” means the Annual Meeting of Stockholders of WWW.

 

 

(e)

“Board of Directors” or “Board” shall mean the Board of Directors of WWW.

 

 

(f)

“Business Day” shall mean any day on which the New York Stock Exchange is open
for business.

 

 

(g)

“Change in Control” shall mean the occurrence of any of the following:

 

(i)                         the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company;

 

--------------------------------------------------------------------------------


 

(ii)                      any “person” or “group” (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act, as defined below) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or is subject to other conditions,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of WWW, including by way of merger, consolidation or otherwise;

 

(iii)                   satisfaction or waiver of all conditions precedent
(including receipt of any approval by the stockholders of WWW) under any
agreement or plan of merger, consolidation or reorganization involving WWW, if
as a result of such merger, consolidation or reorganization the stockholders of
WWW immediately before such transaction will not own, directly or indirectly
immediately following such merger, consolidation or reorganization, more than
50% of the combined voting power of the company(ies) resulting from such merger,
consolidation or reorganization in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization; or

 

(iv)                  during any period of two consecutive years, individuals
who at the beginning of such period served on the Board of Directors (any such
individual, an “Incumbent Director”) cease for any reason to constitute a
majority of the Board of Directors; provided that any new director whose
election to the Board or whose nomination for election to the Board was approved
by a majority of the Incumbent Directors then in office shall be considered an
“Incumbent Director” unless the director was elected or nominated for election
to the Board of Directors to avoid or settle a threatened or actual proxy
contest.

 

(h)                     “Code” means the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time.

 

(i)                         “Committee” shall have the meaning provided in
Section 7.1.

 

(j)                         “Common Stock” means the Class A common stock, par
value $.01 per share, of WWW.

 

(k)                      “Company” means WWW and all of its Affiliates.

 

(l)                         “Current Market Value” per share of Common Stock for
any date means (i) if the Common Stock is listed on a national securities
exchange or quotation system, the closing sales price on such exchange or
quotation system on such date or, in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported, (ii) if the Common Stock is not listed on a national securities
exchange or quotation system, the mean between the high bid and low offered
prices as quoted by the National Association of Securities Dealers, Inc.
Automated Quotation System (“NASDAQ”) for such date, or (iii) if the Common
Stock is neither listed on a national securities exchange or quotation system
nor quoted by NASDAQ, the fair value as determined by such other method as the
Committee determines in good faith to be reasonable.

 

--------------------------------------------------------------------------------


 

(m)

“Deferred Stock Unit” or “Unit” means a unit representing WWW’s obligation to
deliver or issue to a Participant one share of Common Stock for each such unit
in accordance with the terms of the Plan.

 

 

(n)

“Disability” means any physical or mental condition of a Selected Employee that
in the opinion of the Committee renders the Selected Employee incapable of
continuing to be an employee of the Company.

 

 

(o)

“Exchange Act” means the Securities Exchange Act of 1934 of the United States of
America, as amended.

 

 

(p)

“Grant” means the crediting of units to a Participant’s Account pursuant to
Section 2.1.

 

 

(q)

“Grant Date” shall mean the date that Deferred Stock Units are credited to a
Participant’s Account pursuant to Section 2.1.

 

 

(r)

“Participant” means each Selected Employee to whom a Grant of Deferred Stock
Units has been made under the Plan.

 

 

(s)

“Payment” means the distribution of Common Stock to a Participant in accordance
with Sections 2.4 and 2.6(b), and it shall also include any Payment made
pursuant to Article 6 or Section 7.4.

 

 

(t)

“Performance-Based Compensation” means any compensation excluded from the
definition of “applicable employee remuneration” pursuant to
Section 162(m)(4)(C) of the Code.

 

 

(u)

“Plan” means this Watson Wyatt Worldwide, Inc. Amended 2001 Deferred Stock Unit
Plan for Selected Employees.

 

 

(v)

“Selected Employee” shall mean those highly compensated and/or highly qualified
employees of the Company as are eligible to be selected by the Committee for
awards under this Plan, as determined by the Committee from time to time.

 

 

(w)

“Unit Portion of the Bonus” means the portion of any Participant’s bonus that is
to be allocated and paid by crediting Deferred Stock Units to the Participant’s
Account, as determined or approved by the Committee, and done in accordance with
Section 2.1.

 

 

(x)

“Units” has the meaning specified in the definition of “Deferred Stock Units”.

 

 

(y)

“Vested” means, with respect to a Deferred Stock Unit credited to a
Participant’s Account, that such Unit is no longer subject to forfeiture in
accordance with any notice given by the Company to the Participant at the time
of the Grant, or any agreement between the Company and the Participant, in
accordance with Section 2.2.

 

--------------------------------------------------------------------------------


 

(z)                       “WWW” has the meaning specified in Section 1.1.

 

(aa)                “Section 409A” means Section 409A of the Code and any
regulations and other guidance issued by the Internal Revenue Service
thereunder.

 

(bb) “Separation from Service” means the cessation of a Participant’s service as
an employee of the Company and its Affiliates, whether voluntary or involuntary,
for any reason determined consistent with guidance issued by the Department of
the Treasury regarding what constitutes a “separation from service” under
Section 409A.

 

Section 1.3             Shares Subject to the Plan.

 

(a)                      Reservation of Shares.  The total number of shares of
Common Stock that shall be reserved for issuance in payment of Deferred Stock
Units under the Plan shall be 2,700,000* subject to adjustment for changes in
capitalization of WWW as provided in subparagraph (b) below.  Shares of Common
Stock issued under the Plan may be authorized but unissued shares of Common
Stock, issued shares held in or acquired for WWW’s treasury or shares reacquired
by WWW upon purchase in the open market.

 

(b)                     Changes in Common Stock.  If any change is made in the
terms or provisions of the Common Stock then subject to the Plan (whether by
reason of reorganization, merger, consolidation, recapitalization, stock
dividend, stock split, combination of shares, exchange of shares, change in
corporate structure, or otherwise), then the Committee may make appropriate
adjustments to the maximum number of shares of Common Stock subject to and
reserved under the Plan and to the Units allocated to Accounts as it in its sole
discretion determines to be appropriate.

 

(c)                      Tax Code Limits.  The aggregate number of shares of
Common Stock or Units that may be Granted or issued under or subject to any
bonus arrangement that is authorized by the Committee during any fiscal year for
any one Participant shall not exceed 200,000 shares of Common Stock.  The
foregoing share limitation shall be adjusted to the same extent as other
adjustments pursuant to Section 1.3(b) provided that no such adjustment shall be
made if it would affect the status of any Grant or arrangement intended to
qualify as Performance-Based Compensation.  The foregoing limitation shall apply
only to any such arrangement that is intended to qualify as Performance-Based
Compensation pursuant to this Plan and shall not apply with respect to any Grant
under a bonus arrangement that is intended to qualify as Performance-Based
Compensation under either the Watson Wyatt & Company Holdings Incentive
Compensation Plan or another stockholder approved plan other than the Plan.

 

--------------------------------------------------------------------------------

*Reflects 1,200,000 additional shares of Common Stock reserved and authorized by
the Company’s Board of Directors in September 2006.

 

--------------------------------------------------------------------------------


 

Article 2                Deferred Stock Units; Optional Deferral of Payment;
Performance-Based Arrangements

 

Section 2.1             Grants of Deferred Stock Units.

 

The Committee shall select and/or approve the Selected Employees who shall be
Participants in the Plan and shall authorize each Grant under the Plan by
determining or approving the portion or amount of any bonus otherwise payable to
any such Participant which shall equal the Unit Portion of the Bonus made to the
Participant.  Each Participant shall have an Account established in his or her
name.  In connection with any Grant, there shall be credited to the
Participant’s Account as of the Grant Date, the number of Deferred Stock Units
obtained by dividing the amount of the Unit Portion of the Bonus made to the
Participant by the Current Market Value per share of Common Stock as of the
Grant Date, and rounding the result upwards to the nearest whole Deferred Stock
Unit.  Upon a Grant being made in the name of a Participant, the Participant’s
rights with respect to the Unit Portion of the Bonus for the Participant shall
consist solely of any benefits provided pursuant to the Plan.

 

Section 2.2             Vesting of Deferred Stock Units.

 

The Company may provide, in a notice given by the Company to the Participant at
the time of the Grant, or in an agreement between the Company and the
Participant, a vesting schedule for the Deferred Stock Units being credited to
the Participant’s Account, such that some or all of the Deferred Stock Units
credited to the Participant’s Account shall be forfeited if the Participant does
not continue in employment with the Company until the vesting of such Units as
specified in such notice or agreement.

 

Section 2.3             Termination of Employment.

 

Notwithstanding any provision herein to the contrary, in the event that a
Participant’s employment is terminated before any (or all) of his or her
Deferred Stock Units have become Vested, as provided in the notice or agreement
described in Section 2.2, then all such Deferred Stock Units in the
Participant’s Account which are not then Vested (including any Units
attributable to such Units pursuant to Section 4.1, as determined by the
Company) shall be forfeited, and no amount or Common Stock shall be payable with
respect to such Units under any provision of this Plan, including any provision
of this Article 2.

 

Section 2.4             Payment of Shares on Account of Deferred Stock Units.

 

Unless deferred at the option of the Participant in accordance with
Section 2.5(a), or if otherwise modified pursuant to the provisions of this
Plan, the Account Balance with respect to a particular Grant will become payable
and shall be paid on the date that the Units become Vested in accordance with
Section 2.2, and one share of Common Stock will be delivered in full
satisfaction of each Deferred Stock Unit to be paid, after rounding any
fractional Deferred Stock Unit upwards to the nearest whole share.

 

--------------------------------------------------------------------------------


 

Section 2.5             Optional Deferral of Payment of Shares.

 

(a)                      Optional Deferral of Payment.  As to each Grant, the
Committee may allow a Participant the option to defer the payment of all or a
portion of any Deferred Stock Units for later payment in accordance with
Section 2.6 by submitting to the Committee or its designee such forms as the
Committee shall prescribe by such date as the Committee may establish. Any such
election shall become irrevocable as of the last date that is permissible under
Section 409A.  With respect to Deferred Stock Units that vest at least 12 months
after the date of Grant, to the extent permitted by the Committee, a Participant
may irrevocably elect to defer payment of such Deferred Stock Units at any time
within 30 days of the date of Grant, provided that such election shall apply
only to the extent the applicable Deferred Stock Units do not vest earlier than
the 12-month anniversary of such election. In no event may any deferral be made
to the extent such deferral would result in the acceleration of any tax or the
imposition of any additional tax or interest charge pursuant to Section 409A.

 

(b)                     Irrevocability of Deferral Election.   An election to
defer the payment of all or a portion of a Participant’s Account Balance made
pursuant to Section 2.5(a) shall be irrevocable once submitted to the Committee
or his or her designee.

 

Section 2.6             Payment of Shares Optionally Deferred.

 

(a)                      Deferral Election.  If a Participant elects, then his
or her Account Balance will be paid by the Company, at the time elected by the
Participant in accordance with this Section 2.6.  The Account Balance shall be
paid in a lump sum at the time specified in this Section 2.6 or, if authorized
by the Committee and elected by the Participant on the deferral election form,
in annual payments over a period of years.  If the Account Balance is to be paid
in annual payments, then each payment will be calculated as a number of Deferred
Stock Units equal to (i) the number determined by dividing the number of Units
allocated to the Participant’s Account as of the date of the first payment by
the total number of annual payments, plus (ii) the number of any additional
Units allocated pursuant to Section 4.1 after the date of the first payment to
the Units then payable.  The election shall specify the timing of the lump sum
payment or (in the case of annual payments) of the first payment, as one of the
following:  (i) the first day of the month following the month that the
Participant experiences a Separation from Service or that the Participant dies; 
(ii) the first day of the month which is any number of whole years selected by
the Participant after the date on which the Participant’s Deferred Stock Units
become Vested (i.e., without taking into account the possibility of a
Participant’s Separation from Service, death or Disability); or (iii) in any
month in the calendar year following the date on which the Participant
experiences a Separation from Service.  Notwithstanding the foregoing, if the
Participant is a “specified employee” within the meaning of Section 409A and the
event resulting in distribution of benefits is the Participant’s Separation from
Service, any distribution scheduled to be made within six months of such
Separation from Service shall be made on the six-month anniversary of such
Separation from Service.

 

--------------------------------------------------------------------------------


 

(b)                     Form of Payment.  One share of Common Stock will be
delivered in full satisfaction of each Deferred Stock Unit to be paid, after
rounding any fractional Deferred Stock Unit upwards to the nearest whole share.

 

(c)                      Death Prior to Payment.  If the Participant dies prior
to payment of any or all amounts optionally deferred pursuant to this
Section 2.6, then the Account Balance will be paid to the Participant’s
beneficiary in accordance with the Participant’s election.

 

Section 2.7             Debiting of Deferred Stock Account.

 

If and when shares of Common Stock are distributed to a Participant, the
Participant’s Account shall be debited with the number of Units equivalent to
the number of shares of Common Stock that have been distributed.

 


SECTION 2.8.            QUALIFYING PERFORMANCE-BASED COMPENSATION.


 

(a)                      General. The Committee shall specify the Qualifying
Performance Criteria and the level of achievement under such criteria that shall
determine the number of shares of Common Stock or Units to be Granted, issued or
vested under any bonus arrangement that is intended to qualify as
Performance-Based Compensation pursuant to this Plan.  Prior to such shares or
Units being Granted, issued or vested, the Committee shall certify the extent to
which any Qualifying Performance Criteria has been achieved or satisfied, and
the number of shares of Common Stock or the number of Units that will be
Granted, issued or vested under this Plan as a result of achieving or satisfying
such criteria. Notwithstanding satisfaction of any Qualifying Performance
Criteria, the number of shares or Units Granted, issued or vested under any such
bonus or arrangement may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.

 

(b)                     Qualifying Performance Criteria. For purposes of this
Plan, the term “Qualifying Performance Criteria” shall mean any one or more of
the following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee:
(i) cash flow (before or after dividends), (ii) earnings per share (including
earnings before interest, taxes, depreciation and amortization), (iii) stock
price, (iv) return on equity, (v) total stockholder return, (vi) return on
capital (including return on total capital or return on invested capital),
(vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue,
(xii) income or net income, (xiii) operating income or net operating income,
(xiv) operating profit or net operating profit, (xv) operating margin or profit
margin, (xvi) return on operating revenue, (xvii) cash from operations,
(xviii) operating ratio, (xix) operating revenue, or (xx) integration and/or
penetration of the market.

 

--------------------------------------------------------------------------------


 

To the extent consistent with Section 162(m) of the Code, the Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) mergers,
acquisitions and divestitures, (v) accruals for reorganization and restructuring
programs and (vi) any extraordinary, unusual or non-recurring items as described
in Accounting Principles Board Opinion No. 30 and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s Forms 10-K or 10-Q for the applicable year.

 

Section 2.9.            Mandatory Deferral if Section 162(m) Applies.

 

(a)                      Mandatory Deferral.  Notwithstanding any other
provision of the Plan to the contrary, to the extent the Company reasonably
anticipates that payment of a Participant’s Account at the time elected by the
Participant or otherwise provided under the Plan would be nondeductible to the
Company due to the application of Section 162(m) of the Code, payment of that
portion of the Account shall be delayed until the Participant’s separation from
service (as determined pursuant to Section 409A of the Code) or, if earlier, in
the calendar year in which the Company first reasonably anticipates that payment
of the deferred amount will not be nondeductible as a result of the application
of Section 162(m) of the Code.  Notwithstanding the preceding sentence, where
any scheduled payment to the Participant is delayed in accordance with this
Section 2.8(a), the delay in all events will be for at least five (5) years from
the date the payment otherwise was scheduled to be made pursuant to the
Participant’s election or as otherwise provided under the Plan unless all
scheduled payments to the Participant by the Company that could be delayed
consistent with Section 409A of the Code as a result of the application of
Section 162(m) of the Code are also delayed.  In addition, to the extent that
the Participant is a “specified employee” (as determined pursuant to
Section 409A of the Code) and payment is made in connection with the
Participant’s separation from service, payment of the amount described in this
Section 2.8 shall in no event be made earlier than the six-month anniversary of
the Participant’s separation from service (unless the Participant’s separation
from service results from the Participant’s death, in which case the deferred
amount shall be paid to the Participant’s beneficiary as soon as reasonably
practicable following the Participant’s death).

 

(b)                     Form of Payment. During any deferral period required by
Section 2.8(a), the Participant’s Account shall continue to be deemed invested
in Deferred Stock Units.  At time of payment specified in Section 2.8(a), one
share of Common Stock will be delivered in full satisfaction of each such
Deferred Stock Unit to be paid, after rounding any fractional Deferred Stock
Unit upwards to the nearest whole share.

 

--------------------------------------------------------------------------------


 

Article 3                Beneficiary; Tax

 

Section 3.1             Beneficiary.

 

(a)                      Designation of Beneficiary.  The Participant may
designate, in writing delivered to the Committee or its designee before the
Participant’s death, a beneficiary to receive payments under the Plan in the
event of the Participant’s death.  The Participant may also designate a
contingent beneficiary to receive payments under the Plan if the primary
beneficiary does not survive the Participant.  The Participant may designate
more than one person as the Participant’s beneficiary or contingent beneficiary,
in which case (i) no contingent beneficiary would receive any payment unless all
of the primary beneficiaries predeceased the Participant, and (ii) the surviving
beneficiaries in any class shall share in any payments in proportion to the
percentages of interest assigned to them by the Participant relative to the
percentage of interests held by all survivors in that class.

 

(b)                     Change in Beneficiary.  The Participant may change his
or her beneficiary or contingent beneficiary (without the consent of any prior
beneficiary) in a writing delivered to the Committee or its designee before the
Participant’s death.  Unless the Participant states otherwise in such writing,
any change in beneficiary or contingent beneficiary will automatically revoke
such prior designations of the Participant’s beneficiary or of the Participant’s
contingent beneficiary, as the case may be, under this Plan only; any
designations under other deferral agreements or plans of the Company will remain
unaffected.

 

(c)                      Default Beneficiary.  In the event a Participant does
not designate a beneficiary, or no designated beneficiary survives the
Participant, the Participant’s beneficiary shall be the Participant’s surviving
spouse, if the Participant is married at the time of his or her death and not
subject to a court-approved agreement or court decree of separation, or
otherwise the person or persons designated to receive benefits on account of the
Participant’s death under the Company’s pre-retirement death benefit for
Selected Employees, if any, unless the rights to such benefit have been
assigned, in which case any amounts payable to the Participant’s beneficiary
under the Plan will be paid to the Participant’s estate.

 

(d)                     If the Beneficiary Dies During Payment.  If a
beneficiary who is receiving or is entitled to receive payments hereunder dies
after the Participant’s death but before all the payments have been made, the
portion of the Account Balance which that beneficiary otherwise would have
received will be paid as soon as practicable in a single payment to such
beneficiary’s estate and not to any contingent beneficiary the Participant may
have designated.

 

--------------------------------------------------------------------------------


 

Section 3.2                                      Domestic Relations Orders.

 

Notwithstanding the Participant’s elections hereunder, at the time any Units
become payable under Sections 2.4 and 2.6, the Company will pay to, or to the
Participant for the benefit of, the Participant’s spouse or former spouse the
portion of the Participant’s Account Balance specified in a valid court order
entered in a domestic relations proceeding involving the Participant’s divorce
or legal separation.  Any such payment will be made net of any amounts the
Company may be required to withhold under applicable U.S. federal, foreign,
state or local law.

 

Section 3.3                                      Payment of Cash Where
Distribution of Common Stock is Prohibited or Impractical Under Applicable Law.

 

Notwithstanding any other provision of this Plan, in any jurisdiction or country
where the Committee determines that the distribution of Common Stock in such
jurisdiction or country is prohibited or impractical (including as a result of
costs or administrative procedures) under the law of such jurisdiction or
country, the Company may pay cash (rather than Common Stock) to a Participant in
an amount equal to the Current Market Value, as of the date the shares otherwise
would have been payable, of the Common Stock that the Participant otherwise
would have received.

 

Section 3.4                                      Withholding of Taxes

 

Whenever under the Plan payments are to be made, whether in shares of stock or
in cash, the Company, in its sole discretion, shall be entitled to withhold
therefrom the amount it determines necessary to satisfy any United States
federal, state, local, foreign or other withholding tax requirements relating to
such amount, or to require as a condition of delivery that the Participant remit
or, in appropriate cases, agree to remit when due the amount necessary to
satisfy all federal, state, local, foreign, or other withholding tax
requirements relating thereto.  At the option of the Company, such amount may be
remitted by check payable to the Company, in shares of Common Stock (which may
include shares received pursuant to this Plan), by the Company’s withholding of
shares of Common Stock, or any combination thereof.

 

Article 4                                               Adjustment of Accounts

 

Section 4.1                                      Dividend Equivalents.

 

Whenever a cash dividend is paid on a share of Common Stock, a Participant’s
Account will be adjusted by adding to the Account Balance the number of Deferred
Stock Units determined by multiplying the per share amount of the cash dividend
by the number of Units credited to the Account Balance on the record date for
the cash dividend, dividing the result by the Current Market Value of a share of
Common Stock on the date the cash dividend is paid, and rounding the result to
the nearest 1/100th of a Deferred Stock Unit as the case may be (with .005 being
rounded upwards); provided that, if a Participant’s Account Balance is reduced
to zero in accordance with the Plan between the record date and the payment date
for such cash dividend, then, in lieu of such adjustment to the Participant’s
Account, the dividend equivalent amount with respect to such record date will be
determined by multiplying the per share amount of the cash dividend by the
portion of the Participant’s Account Balance that is payable on the record date
for the cash dividend and rounding the result to the nearest whole cent, which
amount shall be paid to the Participant in cash.

 

--------------------------------------------------------------------------------


 

Any adjustment with respect to a Participant’s Account pursuant to this
Section 4.1 which is made with respect to any Deferred Stock Units which are not
then Vested shall become Vested at the same time as such Deferred Stock Units.

 

Section 4.2                                      Changes in Capitalization.

 

Notwithstanding any other provision of the Plan to the contrary, if any change
shall occur in or affect shares of Common Stock on account of a merger,
consolidation, reorganization, stock dividend, stock split or combination,
reclassification, recapitalization, or distribution to holders of shares of
Common Stock (other than cash dividends), including, without limitation, a
merger or other reorganization event in which the shares of Common Stock cease
to exist, then the Committee may make an appropriate adjustment to the Deferred
Stock Units, as it determines necessary to maintain the proportionate interest
of the Participants and to preserve, without increasing, the value of their
Account Balance.  In the event of a change in the presently authorized shares of
Common Stock that is limited to a change in the designation thereof or a change
of authorized shares with par value into the same number of shares with a
different par value or into the same number of shares without par value, the
shares resulting from any such change shall be deemed to be shares of Common
Stock within the meaning of the Plan.

 

Article 5                                               Status of Accounts

 

Section 5.1                                      No Trust or Fund Created;
General Creditor Status.

 

Nothing contained herein and no action taken pursuant hereto will be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and any Participant, the Participant’s beneficiary or
estate, or any other person.  Title to and beneficial ownership of any Common
Stock or funds represented by the Account Balance will at all times remain with
the Company; such Common Stock or funds will continue for all purposes to be a
part of the general assets of the Company and may be used for any corporate
purpose. No person will, by virtue of the provisions of this Plan, have any
interest whatsoever in any specific assets of the Company.  TO THE EXTENT THAT
ANY PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY UNDER THIS
PLAN, SUCH RIGHT WILL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL
CREDITOR OF THE COMPANY

 

Section 5.2                                      Non-Assignability.

 

The Participant’s right, or the right of any other person, to the Participant’s
Account Balance or any other benefits hereunder cannot be assigned, alienated,
sold, garnished, transferred, pledged, or encumbered except by a written
designation of beneficiary under this Plan, by written will, or by the laws of
descent and distribution.

 

Article 6                                               Change in Control

 

(a)                      With respect to the portion of the Participant’s
Account that was “earned and vested” as of December 31, 2004 and earnings
thereon (each as determined pursuant to applicable Internal Revenue Service
guidance), in the event of a Change in Control of the Company, the Committee
may, in its sole discretion, provide that any or none of the following
applicable actions be taken as a result, or in anticipation, of any such event
to assure fair and equitable treatment of Participants:

 

(i)                          accelerate the Vesting of Deferred Stock Units, or
provide for the Payment of Stock or cash pursuant to this Plan;

 

--------------------------------------------------------------------------------


 

(ii)                      make adjustments or modifications to any award of
Units, Participant’s Account or election with respect to an Account, any Payment
or right to Payment, or any other right of a Participant hereunder, as the
Committee deems appropriate to maintain and protect the rights and interests of
the Participants following such Change in Control.

 

Any such action approved by the Committee shall be conclusive and binding on the
Company and all Participants.

 

(b)                     With respect to the portion of the Participant’s Account
that was not “earned and vested” as of December 31, 2004 and earnings thereon,
in the event of a Change in Control of the Company, the Committee shall
accelerate the Vesting of Deferred Stock Units and provide for the immediate
Payment of Stock or cash pursuant to this Plan.  For purposes of this paragraph
(b), an event shall be a Change in Control only if it also qualifies as a change
in ownership of the Company or a change in the effective control of the Company,
each as determined pursuant to Section 409A of the Code.

 

Article 7                                               Administration of the
Plan

 

Section 7.1                                      Administration.

 

The Plan shall be administered by a Committee appointed by the Board of
Directors of the Company (the “Committee”). The Committee shall consist of two
or more directors who are “non-employee directors,” within the meaning of
Rule 16b-3 under the Exchange Act, and “outside directors” within the meaning of
Section 162(m) of the Code.  Any vacancy on the Committee, whether due to action
of the Board of Directors or due to any other cause, may be filled, and shall be
filled if required to maintain a Committee of at least two such persons, by
resolution adopted by the Board of Directors.

 

Section 7.2                                      Procedures.

 

(a)                      The Committee shall select one of its members as
Chairman and shall adopt such rules and regulations as it shall deem appropriate
concerning the holding of its meetings and the administration of the Plan.  A
majority of the whole Committee shall constitute a quorum, and the acts of a
majority of the members of the Committee present at a meeting at which a quorum
is present, or acts approved in writing by all of the members of the Committee,
shall be the acts of the Committee.

 

(b)                     Subject to the provisions of the Plan and the specific
duties delegated by the Board to the Committee, the Committee may delegate, to
any executive or other delegate of the Company, the following authority:

 

(i)                          to construe and interpret the terms of the Plan;

 

(ii)                       to prescribe, amend and rescind rules and regulations
relating to the Plan; and

 

(iii)                    to make all other determinations deemed necessary or
advisable for administering the Plan.

 

--------------------------------------------------------------------------------


 

Section 7.3                                      Interpretation.

 

The Committee shall have full power and authority to interpret the provisions of
the Plan and any agreement or notice made or provided under this Plan, to
administer the Plan in all jurisdictions in which this Plan is effective or
where there are Participants who are participating in this Plan, to determine
how and as of what date any currencies other than United States dollars will be
converted into United States Dollars, and to determine any and all questions
arising under the Plan.  The Committee’s decisions shall be final and binding on
all Participants in or other persons claiming under the Plan.

 

Section 7.4                                      Payments on Behalf of an
Incompetent.

 

If the Committee finds that any person who is at the time entitled to any
payment hereunder is a minor or is unable to care for his or her affairs because
of disability or incompetency, payment of the Account Balance may be made to
anyone found by the Committee to be the authorized representative of such
person, or to be otherwise entitled to such payment, in the manner and under the
conditions that the Committee determines.  Such payment will be a complete
discharge of the liabilities of the Company hereunder with respect to the
amounts so paid.

 

Section 7.5                                      Corporate Books and Records
Controlling.

 

The books and records of the Company will be controlling in the event a question
arises hereunder concerning any Account Balance, deferral elections, beneficiary
designations, or any other matters.

 

Section 7.6                                      Indemnity.

 

No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted under it.  The Company shall indemnify each member of the Board
of Directors and the Committee to the fullest extent permitted by law with
respect to any claim, loss, damage or expense (including counsel fees) arising
in connection with their responsibilities under this Plan.

 

Article 8                                               Miscellaneous Provisions

 

Section 8.1                                      Litigation.

 

The Company shall have the right to contest, at its expense, any ruling or
decision, administrative or judicial, on an issue that is related to the Plan
and that the Committee believes to be important to Participants, and to conduct
any such contest or any litigation arising therefrom to a final decision.

 

Section 8.2                                      Headings Are Not Controlling.

 

The headings contained in this Plan are for convenience only and will not
control or affect the meaning or construction of any of the terms or provisions
of this Plan.

 

--------------------------------------------------------------------------------


 

Section 8.3                                      Right to Terminate Employment.

 

Nothing in this Plan or in any notice or agreement evidencing any Grant under
the Plan shall confer upon any Participant the right to continue as an employee
or a director of the Company or affect the right of the Company to terminate the
Participant’s employment at any time, subject, however, to the provisions of any
agreement of employment between the Participant and the Company.

 

Section 8.4                                      Transfer; Leave of Absence.

 

For purposes of this Plan, neither (i) a transfer of an employee from WWW to an
Affiliate, or vice versa, or from one Affiliate of the Company to another, nor
(ii) a duly authorized leave of absence, shall be deemed a termination of
employment.

 

Section 8.5                                      Governmental Regulation.

 

The Company’s obligation to deliver shares of the Company’s Common Stock under
this Plan is subject to the approval of any governmental authority required in
connection with the authorization and issuance of such stock.  In this regard,
the Board of Directors may, in its discretion, require as a condition to the
issuance of any shares pursuant to this Plan that a registration statement under
the Securities Act of 1933, as amended, with respect to such shares be
effective.

 

Section 8.6                                      Governing Law.

 

To the extent not preempted by applicable U.S. Federal law, this Plan will be
construed in accordance with and governed by the laws of the State of Delaware,
USA, as to all matters, including, but not limited to, matters of validity,
construction and performance.

 

Section 8.7                                      Amendment and Termination.

 

The Board of Directors, or, if permitted pursuant to Rule 16b-3 under the
Exchange Act, the executive committee of the Board, if applicable, may amend or
terminate this Plan at any time, provided that (i) no amendment or termination
may be made that would adversely affect the right of a Participant to his or her
Account Balance as of the date of such amendment or termination, and (ii) unless
approved by WWW’s stockholders, no such amendment may materially increase the
number of shares that may be issued under the Plan.

 

Article 9                                               Effective Date

 

The Amended Plan shall be effective as of November 14, 2008.

 

--------------------------------------------------------------------------------